Citation Nr: 1816742	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO. 14-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for left foot tendonitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference. A transcript is included in the claims file.


FINDING OF FACT

For the entire period of this appeal, the Veteran's left foot tendonitis has been manifested by painful motion, weakness, and fatigability.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for left foot tendonitis have been met; the criteria for a rating higher than 10 percent have not been met for any period. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating Left Foot Tendonitis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran contends that he has recurrent pain in his left foot that results in decreased functional capacity and decreased weight bearing tolerance.
The Veteran's left foot disability is rated as tenosynovitis under Diagnostic Code 5024. This code directs that tenosynovitis be rated on the basis of limitation of motion of the affected joint.

After a review of the record, and resolving all doubt in the Veteran's favor, the Board finds the Veteran is entitled to a disability rating of 10 percent under 38 C.F.R. § 4.59. The Veteran has reported increased pain due to prolonged standing and walking. The Veteran reported an ability to walk for only one mile at a time. The Veteran stated his current foot symptoms were pain, weakness, and fatigability. VA treatment records noted complaints of left foot pain. Although the February 2012 VA examiner opined that the examination failed to reveal any objective findings, the examiner did note the Veteran's complaints of pain. In light of the Veteran's credible reports of pain and some functional impairment, the Board finds a 10 percent rating is warranted. See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).

However, an evaluation in excess of 10 percent is not warranted at any point during the period of the claim. The evidence of record does not contain x-ray evidence of arthritis. The Veteran does not use any assistive devices. There is no evidence the Veteran's symptoms are moderately severe. The Board has additionally considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. The record contains no evidence of a pes planus (flat foot), pes cavus (claw foot), weak foot, hallux valgus, or hallux rigidus deformity, and no evidence of malunion of the tarsal or metatarsal bones. Therefore, an alternative or higher disability rating under Diagnostic Codes 5276-5278 or 5280-5283 is not warranted. Id.

After resolving reasonable doubt in the Veteran's favor, the Board finds his disability picture due to left foot tendonitis most nearly approximated the criteria for a 10 percent rating.


Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, required notice was provided in a January 2012 letter. As to VA's duty to assist, the Veteran's available service treatment records, VA medical records, and identified private treatment records have been obtained. The Veteran was afforded a VA examination in February 2012. Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this claim.


ORDER

A disability rating of 10 percent for the left foot is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


